                                          Case 4:20-cv-02160-DMR Document 17 Filed 06/04/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        THE BROTHERS & SISTERS
                                   7    BARBERCOSMO ACADEMY,                               Case No. 20-cv-02160-DMR

                                   8                   Plaintiff,
                                                                                           ORDER TO SHOW CAUSE
                                   9            v.

                                  10    NATIONAL ACCREDITING
                                        COMMISSION OF CAREER ARTS &
                                  11    SCIENCES, et al.,
                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          Defendants filed a motion to dismiss on May 19, 2020. [Docket No.16.] Pursuant to Civil

                                  14   Local Rule 7-3(a), any brief in opposition to Defendants’ motion was due on June 2, 2020, but no

                                  15   such opposition has been received. Plaintiff The Brothers & Sisters Barbercosmo Academy is

                                  16   ordered to respond by June 11, 2020 and show cause for its failure to respond to the motion in

                                  17   accordance with Civil Local Rule 7-3(a) or alternatively to file a statement of nonopposition to the

                                  18   motion as required by Civil Local Rule 7-3(b). This order to show cause does not constitute

                                  19   permission to file a late opposition. The hearing on June 25, 2020 is VACATED. A new hearing

                                  20   shall be noticed by the court if necessary. If Plaintiff does not respond by June 11, 2020,

                                  21   Defendants’ motion may be granted or the case may be dismissed for failure to prosecute.
                                                                                                                ISTRIC
                                  22                                                                       TES D      TC
                                                                                                         TA
                                                                                                                               O




                                              IT IS SO ORDERED.
                                                                                                     S




                                  23
                                                                                                                                U
                                                                                                   ED




                                                                                                                                 RT




                                                                                                                    ED
                                                                                                              ORDER
                                       Dated: June 4, 2020
                                                                                               UNIT




                                  24
                                                                                                      I S S O
                                                                                                   IT
                                                                                       ______________________________________
                                                                                                                                       R NIA




                                  25                                                                    Donna M. Ryu
                                                                                                     United States Magistrate Judge
                                                                                                                          .   Ryu
                                                                                                                   onna M
                                                                                                NO




                                  26
                                                                                                              ge D
                                                                                                                                       FO




                                                                                                         J u d
                                                                                                 RT




                                  27
                                                                                                                                   LI




                                                                                                        ER
                                                                                                   H




                                                                                                                               A




                                  28                                                                         N                     C
                                                                                                                               F
                                                                                                                 D IS T IC T O
                                                                                                                       R
